Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
		
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2001/0018238) of record, in view of Hao (U.S. Patent Pub. No. 2018/0059830) of record
	Regarding Claim 1
FIG. 6 of Kim discloses a method for manufacturing a panel, comprising the following steps: providing a substrate (91); forming a first transparent conductive [0048] layer (105) on the substrate; 5treating the first transparent conductive layer with a plasma containing a gas with low reducing ability [0049]; forming a first insulating layer (107) on the first transparent conductive layer, wherein the first transparent conductive layer comprises a top surface and a side surface, and the first insulating layer covers the top surface and the side surface of the first transparent conductive layer, wherein the method further comprises a step of forming a transistor (T) on the substrate before or 
	Kim fails to disclose “forming a second transparent conductive layer on the first insulating layer” and “the second transparent conductive layer is electrically isolated from the transistor”.
	FIG. 3 of Hao discloses a similar method for manufacturing a panel, comprising forming a second transparent [0017] conductive layer (touch electrode 52) on the first insulating layer (110); wherein the second transparent conductive layer is electrically isolated from the transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kim, as taught by Hao. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of forming a touch panel with capacitive sensing component (Para. 5 of Hao).
The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 2


	Regarding Claim 3
Kim discloses reducing ability of the gas is weaker than reducing ability of H2 [0049].

	Regarding Claim 4
Kim discloses the gas comprises N2O, Ar, O2, N2, He, 15or a combination thereof [0049].

	Regarding Claim 5
FIG. 6 of Kim discloses a thickness of the first transparent conductive layer (105) is less than a thickness of the first insulating layer (107).

	Regarding Claim 6


	Regarding Claim 9
Kim discloses a material of the first transparent conductive layer comprises ITO, IZO, ITZO, IGZO, AZO or a combination thereof [0048].

	Regarding Claim 10
	FIG. 6 of Kim discloses a panel, comprising: a substrate (91); a first transparent conductive [0048] layer (105) disposed on the substrate and comprising a top surface and a side surface; a transistor (T) disposed on the substrate, wherein the transistor is electrically connected to the first transparent conductive layer; and a first insulating layer (107) disposed on the first transparent conductive layer and covering the top surface and the side surface of the first transparent conductive layer, wherein the first transparent conductive layer is treated with a plasma containing a gas with low reducing ability [0049].10wherein the first transparent conductive layer is treated with a plasma containing a gas with low reducing ability, and a transparency of the panel is greater than or equal to 90% and less than 100% 
	Kim fails to disclose “a second transparent conductive layer on the first insulating layer” and “the second transparent conductive layer is electrically isolated from the transistor”.
	FIG. 3 of Hao discloses a similar panel, comprising a second transparent [0017] conductive layer (touch electrode 52) on the first insulating layer (110); wherein the second transparent conductive layer is electrically isolated from the transistor. 

The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 11
	The recitation “the transparency of the panel is greater than or equal to 93% and less than or equal to 97%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01. 


Kim discloses reducing ability of the gas is weaker than reducing ability of H2 [0049].

	Regarding Claim 13
Kim discloses the gas comprises N2O, Ar, O2, N2, He, 15or a combination thereof [0049].

	Regarding Claim 14
FIG. 6 of Kim discloses a thickness of the first transparent conductive layer (105) is less than a thickness of the first insulating layer (107).

	Regarding Claim 15
FIG. 6 of Kim discloses a second insulating layer (92) disposed between the first transparent conductive layer (105) and the substrate (91).

	Regarding Claim 19
Kim discloses a material of the first transparent conductive layer comprises ITO, IZO, ITZO, IGZO, AZO or a combination thereof [0048].

	Regarding Claim 20
	FIG. 6 of Kim discloses an electronic device, comprising: a substrate (91); a first transparent conductive [0048] layer (105) disposed on the substrate and comprising a 
	FIG. 3 of Hao discloses a similar device, comprising a second transparent [0017] conductive layer (touch electrode 52) on the first insulating layer (110); wherein the second transparent conductive layer is electrically isolated from the transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kim, as taught by Hao. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of forming a touch panel with capacitive sensing component (Para. 5 of Hao).
The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Claims 1, 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Shi (U.S. Patent Pub. No. 2016/0247837) of record
	Regarding Claim 1
FIG. 6 of Kim discloses a method for manufacturing a panel, comprising the following steps: providing a substrate (91); forming a first transparent conductive [0048] layer (105) on the substrate; 5treating the first transparent conductive layer with a plasma containing a gas with low reducing ability [0049]; forming a first insulating layer (107) on the first transparent conductive layer, wherein the first transparent conductive layer comprises a top surface and a side surface, and the first insulating layer covers the top surface and the side surface of the first transparent conductive layer, wherein the method further comprises a step of forming a transistor (T) on the substrate before or after the step of forming the first transparent conductive layer on the substrate, wherein the transistor is electrically connected to the first transparent conductive layer. 
	Kim fails to disclose “forming a second transparent conductive layer on the first insulating layer” and “the second transparent conductive layer is electrically isolated from the transistor”.
	FIG. 10 of Shi discloses a similar method for manufacturing a panel, comprising forming a second transparent [0068] conductive layer (capacitor electrode 93) on the first insulating layer; wherein the second transparent conductive layer is electrically isolated from the transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kim, as taught by Shi. The ordinary artisan 
The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 10
	FIG. 6 of Kim discloses a panel, comprising: a substrate (91); a first transparent conductive [0048] layer (105) disposed on the substrate and comprising a top surface and a side surface; a transistor (T) disposed on the substrate, wherein the transistor is electrically connected to the first transparent conductive layer; and a first insulating layer (107) disposed on the first transparent conductive layer and covering the top surface and the side surface of the first transparent conductive layer, wherein the first transparent conductive layer is treated with a plasma containing a gas with low reducing ability [0049].10wherein the first transparent conductive layer is treated with a plasma containing a gas with low reducing ability, and a transparency of the panel is greater than or equal to 90% and less than 100% 
	Kim fails to disclose “a second transparent conductive layer on the first insulating layer” and “the second transparent conductive layer is electrically isolated from the transistor”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kim, as taught by Shi. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of increasing storage capacitance to enhance display performance (Para. 10 of Shi).
The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 20
	FIG. 6 of Kim discloses an electronic device, comprising: a substrate (91); a first transparent conductive [0048] layer (105) disposed on the substrate and comprising a top surface and a side surface;Application No. 16/199,006 a transistor (T) disposed on the substrate, wherein the transistor is electrically connected to the first transparent conductive layer; and a first insulating layer (107) disposed on the first transparent conductive layer and covering the top surface and the side surface of the first transparent conductive layer, wherein 
	FIG. 1 of Shi discloses a similar device, comprising a second transparent [0068] conductive layer (capacitor electrode 93) on the first insulating layer; wherein the second transparent conductive layer is electrically isolated from the transistor. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Kim, as taught by Shi. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of increasing storage capacitance to enhance display performance (Para. 10 of Shi).
The recitation “a transparency of the panel is greater than or equal to 90% and less than 100%” is only a statement of the inherent properties of the device. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 20 have been considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully submits that Kim is used to disclose forming a first transparent conductive [0048] layer (pixel electrode105) on the substrate; 5and forming a first insulating layer (107) on the first transparent conductive layer. Hao is used to modify Kim by adding a second transparent conductive layer (touch electrode layer 52) on the first insulating layer (110) to form a touch panel. The proposed modification does NOT modify the pixel electrode of Kim. The proposed modification would not render the device of Kim inoperable or unsuited for its intended purpose (see MPEP 2143.01), and that one of ordinary skill in the art would recognize from Hao to form a second transparent conductive layer (touch electrode layer 52) on the first insulating layer for the purpose of forming a touch panel with capacitive sensing component. Shi is used to modify Kim by adding a second transparent conductive layer (storage capacitor electrode 93) on the first insulating layer to form additional storage capacitors. The proposed modification does NOT modify the pixel electrode of Kim. The proposed modification would not render the device of Kim inoperable or unsuited for its intended purpose (see MPEP 2143.01), and that one of ordinary skill in the art would recognize from Shi to form additional storage capacitors for the purpose of increasing storage capacitance to enhance display performance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-273-8300.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892